               Case 1:16-cr-00473-RA Document 74 Filed 04/22/21 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED:
 UNITED STATES OF AMERICA

                         v.                                            16-CR-473 (RA)

 HAENA PARK,                                                               ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On April 12, 2021, the Court received a letter from victims in this case requesting “that the

Court order the government to provide a complete accounting and the immediate disbursement of Ms.

Park’s seized assets, plus accrued interest to the victims of this case as restitution.” No later than May

7, 2021, the Government shall file a response to this request.

SO ORDERED.

Dated:      April 22, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
